Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 24, 2018

                                           No. 04-18-00573-CV

                          IN RE Brandon TORRES and Ernesto Rivera, Jr.

                                    Original Mandamus Proceeding 1

                                                  ORDER

        On August 15, 2018, relators filed a petition for writ of mandamus complaining the trial
court had not ruled upon their “Motion to Dismiss.” The real parties in interest filed a response,
to which relators replied. We reviewed the petition, the response, and the reply, and we conclude
relators are entitled to the relief requested. Accordingly, the petition for writ of mandamus is
CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

       The Honorable Michael V. Garcia is ORDERED to rule on relators’ “Motion to Dismiss”
within fifteen days from the date of this order. The writ will issue only if we are notified that
Judge Garcia has not complied within fifteen days from the date of this order.

        It is so ORDERED on October 24, 2018.


                                                                    _____________________________
                                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2018.

                                                                    _____________________________
                                                                    Keith E. Hottle, Clerk of Court




1
  This proceeding arises out of Cause No. 17-05-57235-CV, styled Alissa Garcia and Jose Reynaldo Mendez Garcia
v. Brandon Torres, Ernesto Rivera, Jr., and Coalition Against Insurance Fraud, pending in the County Court, Jim
Wells County, Texas, the Honorable Michael Ventura Garcia presiding.